Citation Nr: 1424850	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-22 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether the reduction of the disability rating for sleep apnea from 50 percent to zero percent disabling, effective February 1, 2011, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 2000 to November 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA electronic claims file contains a May 2014 Appellate Brief relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's evaluation for sleep apnea was reduced from 50 percent to 0 percent following a March 2010 VA examination and sleep study which found no evidence of sleep apnea and at which the Veteran was reported to have never used or been issued a continuous positive airway pressure (CPAP) machine.  The Veteran has since submitted lay statements from others indicating that he does have symptoms of sleep apnea while sleeping and clarifying that he was issued and did use a CPAP machine.  The information of record regarding whether the Veteran has a current diagnosis of sleep apnea and the need for a CPAP machine is therefore unclear.  Moreover, the Board notes that it has been well over 4 years since the Veteran was last examined.

Additionally, the record indicates that the Veteran receives ongoing medical treatment through the Tennessee Valley Healthcare System and its affiliated facility, the Hopkinsville, Kentucky Outpatient Clinic.  The record currently contains VA treatment records dated up to January 2011.  On remand, any outstanding treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain treatment records from the Tennessee Valley Healthcare System and its affiliated facility, the Hopkinsville, Kentucky Outpatient Clinic, since January 2011.

2.  After any additional records are associated with the claims file, schedule the Veteran for an examination in order to determine the current severity of his sleep apnea.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination. All tests deemed necessary, including a sleep study, should be conducted and the results reported in detail. 

Following a claims file review, the examiner should examine the Veteran.  Such results of that examination should be reported in detail.  The examination report should indicate whether the Veteran is asymptomatic but with a documented sleep disorder, has persistent day-time somnolance, or requires the use of breathing assistance such as a CPAP machine, to include his use of such a machine over the past 5 years.  If the Veteran is not found to currently have sleep apnea, the examiner must address the lay statements of the Veteran's friends and spouse, in which they state that they have seen him have problems while sleeping, including choking, snoring, and gasping for air.

All opinions must be accompanied by a clear explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Thereafter, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

